On Application for Rehearing.
MONROE, J.
Fred. A. Hart, who has made himself party plaintiff herein, vice James A. Kinder, trustee, deceased, prays that a rehearing be granted and the decree heretofore handed down amended, in accordance with the prayer contained in the answer to thé appeal, so as to award $15 per month for the use and occupancy of the premises until they shall have been surrendered, -instead.of-(as in the judgment appealed from and the *363decree affirming said judgment) up to the date of the trial in the district court. We think plaintiff! is entitled to the amendment (Scott v. W. H. Scott, 42 La. Ann. 769, 7 South. 716) and that it may be made without granting a rehearing.
It is therefore ordered and adjudged that the decree heretofore handed down in this case be recast and amended so as to read as follows:
It is ordered, adjudged, and decreed that the judgment appealed from be so amended as to condemn the defendant, T. J. Trotti, in the sum of $225 as the amount due for the use and occupancy of the premises claimed from November 1, 1909, to February 1, 1911, with interest thereon at the rate of 5 per cent, per annum from February 9, 1911, until paid, and in the further sums of $15 per month, with like interest on such sums, respectively, from March 1, 1911, and each succeeding month, until said property shall have been surrendered to the plaintiff. It is further decreed that, in all other respects, said judgment (appealed from) be affirmed, the appellants to pay the costs of the appeal.
Rehearing refused.